DETAILED ACTION
Claims 1-28 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 11,048,553 (hereinafter ‘553).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-28 of the instant application define an obvious variation of the invention claimed in ‘553.
It is noted that the instant application is a later-filed continuation of ‘553. Claims 1-26 of ‘553 contain every element of Claims 1-28 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘553 as shown in the tables below contain every element of Claim 1 of the instant application and as such anticipate Claim 1 of the instant application. 
Claim 1 of the instant application is shown in the table below with Claim 1 of ‘553 with the differences boldfaced for the Applicant's convenience.
Claim 1 of the Instant Application 
Claim 1 of US Pat No. 11,048,553
A computer-implemented method for processing business transaction entities, the method comprising:
A computer-implemented method for processing business transaction entities, the method comprising:
receiving, by a task queue module, a sequence of submission entities;
receiving, by a task queue module, a sequence of submission entities;
generating, by the task queue module and based on submission processing rules, at least one task for processing the submission entities;
generating, by the task queue module and based on submission processing rules, at least one task for processing the submission entities;
adding at least one task to a task queue;
adding at least one task to a task queue;
determining, by the task queue module, dependencies between tasks in the task queue; and
determining, by the task queue module, dependencies between tasks in the task queue;
executing, by worker threads on a plurality of worker instances, the tasks of the task queue, wherein the executing includes:
executing, by worker threads on a plurality of worker instances, the tasks of the task queue, wherein the executing includes:
requesting, by a worker thread of the worker threads, a task from the task queue;
requesting, by a worker thread of the worker threads, a task from the task queue;
determining, by the worker thread and based on the dependencies, that the task queue does not include pending tasks on which the task depends; and
determining, by the worker thread and based on the dependencies, that the task queue does not include pending tasks on which the task depends; and 
in response to the determination, executing, by the worker thread, the task.
in response to the determination, executing, by the worker thread, the task;

determining, by a cloud resources director, a number and types of pending tasks in the task queue; and adjusting, by the cloud resources director and based on the number and types of pending tasks, one of types or numbers of running worker instances of the plurality of worker instances, wherein the adjusting includes: determining that a number of tasks of a specific task type in the backlog exceeds a threshold; and in response to the determination: stopping a first worker instance of the plurality of worker instances, the first worker instance being designated for the specific task type; and starting a second worker instance of the plurality of worker instances, wherein the second worker instance is designated for the specific task type, wherein a capacity of the second worker instance is larger than a capacity of the first worker instance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US PG Pub No. US 2007/0101013 A1) in view of Liang et al. (US PG Pub No. US 2015/0309874 A1). 

Regarding claim 1, Howson teaches a computer-implemented method for processing business transaction entities, the method comprising:
receiving, by a task queue module, a sequence of submission entities ([0027] wherein data is loaded from various sources);
generating, by the task queue module and based on submission processing rules, at least one task for processing the submission entities ([0027] wherein a task is constructed based on the address of the loaded data; it is inherent that rules must exist for accepting submissions); 
adding at least one task to a task queue ([0027], wherein the generated task is placed into a task queue);
determining, by the task queue module, dependencies between tasks in the task queue ([0037-41] wherein the task queue is scanned by a task control unit for execution dependences); and
executing, by worker threads on a plurality of worker instances, the tasks of the task queue ([0045]), wherein the executing includes:
determining, by the worker thread and based on the dependencies, that the task queue does not include pending tasks on which the task depends ([0047] wherein threads are placed into an “Inactive” state if dependencies exist); and
in response to the determination, executing, by the worker thread, the task ([0047] wherein tasks in the “Ready” state are executed).
Howson does not teach requesting, by a worker thread of the worker threads, a task from the task queue. Liang teaches the use of worker threads requesting tasks from a task queue ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize worker threads for requesting tasks. One would be motivated by the desire to allow for threads to indicate when they are ready for new tasks. 

Regarding claim 2, Howson teaches receiving, by the task queue module, an indication that the worker thread has finished the task ([0041] wherein task complete allow blocked tasks to proceed);
generating, by the task queue module and based on the submission processing rules, one or more follow up tasks; adding, by the task queue module, the follow up tasks to the task queue; and updating, by the task queue module, the dependencies between tasks in the task queue ([0043]).

Regarding claim 3, Howson does not explicitly teach the submission entity includes a document or a message carrying business transaction.
Howson is directed towards the execution of data tasks. It is old and well known to utilize computer system for processing business transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that such data could also represent business transaction processing tasks. 

Regarding claim 4, Howson teaches wherein the tasks include at least one of the following: 
validating a submission entity of the sequence of the submission entities against a schema;
validating a content of the submission entity against business rules;
transforming the submission entity into one or more renderings ([0001]; [0015]);
translating the submission entity from a first human language into a second human language;
performing natural language processing of the submission entity, wherein the natural language processing includes at least one of the following: phrase detection, concept detection, and natural language parsing;
indexing the submission entity with at least one index for a free text search; and
storing structured data of the submission entity to one or more databases.

Regarding claim 5, Howson teaches wherein a hardware of at least one of the worker instances is optimized for processing at least one of the following:
memory intensive tasks; processor intensive tasks ([0030]); tasks requiring reading or writing access to same resources; and tasks requiring support of an acceleration hardware.

Regarding claim 6, Howson teaches wherein the worker instances include physical computer machine instances ([0030]).

Regarding claim 7, Howson does not teach the worker instances include virtual computer instances, the virtual computer instances including at least one cloud-based computing resource.
It is old and well known to utilize virtual machines as functional equivalents to physical resources or for migration into a cloud environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize virtual computer instances for the processing of data. One would be motivated by the desire to increase the scaling for the processing by using well known methods. 

Regarding claim 8, Howson teaches at least two of the worker threads are executed on a same worker instance of the worker instances ([0007]; [0015]).

Regarding claim 9, Howson teaches determining the dependencies between the tasks in the task queue includes determining whether one of the following conditions is satisfied:
a first submission entity of the sequence of submission entities is a later version of a second submission entity of the sequence of submission entities;
the first submission entity of the sequence of submission entities explicitly refers to the second submission entity of the sequence of submission entities; and the first submission entity of the sequence of submission entities explicitly refers to a subject matter determined based one of identifiers, keywords, and codes included in the second submission entity of the sequence of submission entities ([0043]).

Regarding claim 10, Howson teaches prior to determining the dependencies between the tasks in the task queue, assigning, by the task queue module, submission sequence numbers to the submission entities, wherein the submission sequence numbers indicate an order of receiving the submission entities ([0043]).

Regarding claim 11, Howson teaches further comprising keeping the submission sequence numbers of the submission entities in a dependency table until all tasks associated with the submission entities are completed ([0043]).

Regarding claim 12, Howson teaches determining, by the task queue module and based on the dependency table, that the task requested by the worker thread depends on unfulfilled tasks in the task queue; and in response to the determination, preventing, by the task queue module, the task from being executed by the worker thread ([0047]).

Regarding claim 13, Howson teaches determining, by the task queue module, that the worker thread has failed to complete the task; and in response to the determination, permitting, by the task queue module, a further worker thread of the worker threads to execute the task ([0044]).

Regarding claims 23-28, they are the system and processor-readable medium claims of claims 1-5 above. Therefore, they are rejected for the same reasons as claims 1-5 above. 


Claims 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US PG Pub No. US 2007/0101013 A1) in view of Liang et al. (US PG Pub No. US 2015/0309874 A1), further in view of Huynh Van et al. (US PG Pub No. US 2010/0142410 A1).

Regarding claim 14, Howson and Liang do not teach determining, by the task queue module, that the worker thread has failed to complete the task; receiving, by the task queue module from the worker thread, an indication that the task can be completed by the worker thread or by a further worker thread; in response to the indication, permitting, by the task queue module, the first worker thread or the second worker thread to repeatedly execute the task with a pre-determined maximum number of attempts; determining, by the task queue module, that the task has not been completed after the pre-determined maximum number of attempts; and in response to the determination; marking, by the task queue module, the task as failed; and preventing, by the task queue module, further tasks from being requested and executed by the worker threads, wherein the further tasks depend on the task.
Huynh Van teaches tracking the number of attempts during the execution of a task dependent upon other non-complete tasks. Huynh Van teaches aborting task execution and preventing task rescheduling if the number of attempts is too high ([0324]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prevent a failed task from being executed. One would be motivated by the desire to prevent execution resources from being wasted on a task that cannot be completed. 

Regarding claim 19, Howson teaches determining that a capacity utilization level of a first worker instance of the plurality of worker instance tasks is less than a threshold, wherein the first worker instance is designated to a specific task type; in response to the determination; stopping the first worker instance; and starting a second worker instance of the plurality of worker instances, wherein the second worker instance is designated for the specific task type and a capacity of the second worker instance is less than a capacity of the first worker instance ([0028]; [0032]).

Regarding claim 20, Howson teaches wherein the capacity utilization level is one of: a central processing unit utilization level, a memory usage percentage, and disk reading and writing utilization level ([0032]).


Claims 15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US PG Pub No. US 2007/0101013 A1) in view of Liang et al. (US PG Pub No. US 2015/0309874 A1), further in view of Li et al. (US PG Pub No. US 2012/0173709 A1).

Regarding claim 15, Howson and Liang do not teach determining, by a cloud resources director, a number and types of pending tasks in the task queue; and adjusting, by the cloud resources director and based on the number and types of pending tasks, one of the types or numbers of the running worker instances.
Li teaches using a system for allocating cloud resources wherein cloud resource are scaled or adjusted based on the current workload (Fig 2; [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjusting the numbers of the running worker instances based on the workload. One would be motivated by the desire to ensure that workloads are completed in a timely manner. 

Regarding claim 17, Li teaches in response to the determination, stopping at least one running worker instance of the plurality the worker instances ([0003]).

Regarding claim 21, Howson and Liang do not teach determining, by a cloud resources director, a number and types of pending tasks in the task queue; and adjusting, by the cloud resources director and based on the number and types of pending tasks, one of a type of at least one data resource used by at least one of the running worker instances.
Li teaches using a system for allocating cloud resources wherein cloud resource are scaled or adjusted based on the current workload (Fig 2; [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjusting the numbers of the running worker instances based on the workload. One would be motivated by the desire to ensure that workloads are completed in a timely manner. 

Allowable Subject Matter
Claims 16, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric C Wai/Primary Examiner, Art Unit 2195